Citation Nr: 0431772	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO. 99-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for chronic tendonitis 
of the right shoulder. 

3.  Entitlement to service connection for residuals of right 
rib fractures. 

4.  Entitlement to service connection for residuals of a 
collapsed right lung.

5.  Entitlement to service connection for residuals of a 
broken jaw, to include temporomandibular joint (TMJ) 
syndrome.

6.  Entitlement to an increased rating for hepatitis C, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1972 to December 
1974 and was a member of the Army National Guard from April 
1976 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

The Board notes that at his October 2000 personal hearing, 
the veteran withdrew his claim of entitlement to service 
connection for a right hip disorder from appellate status.  
As such, it is not on appeal before the Board at this time.  

The claims of entitlement to service connection for residuals 
of a right ankle injury, chronic tendonitis of the right 
shoulder, residuals of right rib fractures, residuals of a 
collapsed right lung, and residuals of a broken jaw, to 
include temporomandibular joint (TMJ) syndrome are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDING OF FACT

The veteran's hepatitis C is not shown to be manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
of such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  


CONCLUSION OF LAW

The schedule criteria for a rating in excess of 20 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7354 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 2004 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a February 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his October 2000 personal hearing; service 
medical records; lay statements; and VA outpatient treatment 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 20 percent disability 
rating for hepatitis C under the provisions of 38 C.F.R. § 
4.115, Diagnostic Code 7354 (2003).  He contends that his 
hepatitis C is more disabling than currently evaluated and 
has appealed for an increased rating. 

Under Diagnostic Code 7354, a 20 percent disability rating is 
assigned for hepatitis C manifested by daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For purposes of rating hepatitis C, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. §§ 4.114; Diagnostic Code 7354, Note 
(2) (2003).  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id.  

A 60 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.  Finally, a 100 percent evaluation is 
assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Id.  

VA regulation also provides that sequelae, such as cirrhosis 
or malignancy of the liver, are to be evaluated under an 
appropriate diagnostic code, but the same signs and symptoms 
cannot be used as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  See 38 
C.F.R. § 4.14.  38 C.F.R. §§ 4.114; Diagnostic Code 7354, 
Note (1) (2003).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of hepatitis C.  During VA outpatient 
treatment in March 2001, the veteran underwent a liver biopsy 
and was diagnosed with hepatitis C.  On examination, he 
denied weight loss, nausea or vomiting, or persistent pain.  
It was noted that he appeared to have no sequelae and normal 
liver function tests.  

At his September 2002 VA examination, the veteran denied 
taking medication for his hepatitis C and stated that his 
appetite was "fine."  At that time, he denied excessive 
fatigue and indicated that his weight had been stable over 
several years.  He was diagnosed with hepatitis C, type 1b, 
without evidence of active pathology.  

At his November 2003 VA examination, the veteran reported 
being tired "all the time."  He also indicated that he had 
some right upper quadrant gas pain once per week that was 
relieved by walking.  In a December 2003, Report of Contact, 
it was noted that he complained of episodes of nausea, 
vomiting, and having a "general achy feeling."  A January 
2004 VA medial opinion indicated that the veteran was 
currently receiving therapy for hepatitis C and that he would 
experience extreme fatigue, increasing discomfort, 
forgetfulness, irritability, and a lack of concentration.  A 
March 2004 VA medical opinion indicated that the veteran was 
receiving chemotherapy for hepatitis C and that at that time 
it rendered him incapable of physical work.  Side effects 
were listed as anemia, increased fatigue, increased pain, 
mental irritability, and decreased mental acuity.  

At his March 2004 VA examination, the veteran reported 
feeling sick all the time.  He also reported feeling 
nauseated, that he had occasionally vomited, and had frequent 
diarrhea.  He stated that he felt worn out and that he had 
anemia and shortness of breath.  On examination, his weight 
was 212 pounds while his normal weight was listed as being 
195 pounds.  Liver function tests were reported to be within 
normal limits.  He stated that his appetite was improving.  
The veteran was diagnosed with active hepatitis C, good 
response to treatment.  

During VA outpatient treatment in April 2004, the veteran 
continued to complain of fatigue and increased aches and 
discomforts.  In May 2004, he stated that his appetite was 
good and his wife indicated that he seemed less tired.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for the veteran's hepatitis 
C.  

The Board finds that while the veteran has reported feelings 
of daily fatigue and malaise, with episodes of nausea and 
vomiting, such symptoms are contemplated by the current 20 
percent evaluation.  However, there is no objective evidence 
of record that the veteran's symptoms have included minor 
weight loss and hepatomegaly.  Liver function tests have been 
reported to be within normal limits.  Further, the record 
does not show "incapacitating" episodes for at least four 
weeks, but less than six weeks, during the past 12-month 
period.  As noted above, Note (2) to Diagnostic Code 7354 
indicates that an "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  The Board observes the 
veteran's complaints noted in VA outpatient treatment records 
from November 2003 to May 2004; however, the record does not 
demonstrate that his symptoms have required him bed rest and 
treatment by a physician.  Further, on most recent VA 
examination, the examiner noted that the veteran had a good 
response to treatment.  As such, a rating in excess of 20 
percent is not warranted at this time.  

Absent evidence that the veteran's hepatitis C meet the 
schedular criteria for a rating in excess of 20 percent, an 
increased rating is not warranted at this time.  Accordingly, 
the Board finds that a preponderance of the evidence is 
against a rating in excess of 20 percent for hepatitis C and 
the claim is denied.


ORDER

Entitlement to a rating in excess of 20 percent for hepatitis 
C is denied.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for residuals of a right ankle injury, chronic tendonitis of 
the right shoulder, residuals of right rib fractures, 
residuals of a collapsed right lung, and residuals of a 
broken jaw, to include temporomandibular joint (TMJ) 
syndrome.

The Board notes that at the veteran's October 2000 personal 
hearing, he reported that he had been treated at Fort Carson 
Hospital in Colorado immediately following his automobile 
accident in 1973 for the above-listed injuries.  The Board 
observes that a July 2002 Report of Contact indicated that 
the veteran's clinical records from Fort Carson Hospital 
should be obtained prior to appellate review; however, upon 
reviewing the claims file, it does not appear that these 
records have been requested or obtained.  While the clinical 
cover sheet and hospital summary of that hospitalization are 
of record, the actual clinical records have not been 
obtained.  Such records may include references to treatment 
for some or all of the disabilities at issue which the 
veteran asserts he sustained in the May 1973 motor vehicle 
accident.  During his personal hearing, he also reported that 
he had been treated in 1984 by a Dr. Frances in Kansas for 
his right shoulder.  The Board finds that they should be 
obtained prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appropriate 
government entity and request that a 
search be conducted for the actual 
clinical records from the U.S. Army 
Hospital at Fort Carson, Colorado of the 
veteran's May 1973-August 1973 
hospitalization for injuries sustained in 
a motor vehicle accident.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

2.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records for Dr. Francis 
practicing in Kansas and request any and 
all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from 1984 to the present.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

3.  The RO should readjudicate the issues 
on appeal.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



